

116 HRES 868 IH: Condemning the comments of Senator and Democratic Socialist Presidential candidate, Bernie Sanders (I–VT), disregarding the history of systemic human rights abuses, forced indoctrination, and authoritarian actions of the literacy and education policies of the Communist Castro dictatorship in Cuba.
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 868IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mr. Diaz-Balart (for himself, Ms. Cheney, Mr. McCaul, Mr. Waltz, Mr. Gonzalez of Ohio, Mr. Scalise, Miss González-Colón of Puerto Rico, Ms. Shalala, and Ms. Mucarsel-Powell) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the comments of Senator and Democratic Socialist Presidential candidate, Bernie Sanders (I–VT), disregarding the history of systemic human rights abuses, forced indoctrination, and authoritarian actions of the literacy and education policies of the Communist Castro dictatorship in Cuba.Whereas, on February 23, 2020, during a 60 Minutes interview aired on CBS, Senator Bernie Sanders refused to condemn the Communist dictatorship of Fidel Castro in Cuba outright and expressed support for the literacy and education policies of the dictatorship;Whereas, on February 24, 2020, during a televised town hall in Charleston, South Carolina, Senator Bernie Sanders defended his remarks praising the literacy and education policies of the Castro dictatorship in Cuba;Whereas, on February 25, 2020, during the Democratic Presidential debate in Charleston, South Carolina, Senator Bernie Sanders further stated: Cuba made progress on education and when dictatorships, whether it is the Chinese or the Cubans do something good, you acknowledge that;Whereas the literacy and education policy of the tyrannical Castro dictatorship served to indoctrinate the Cuban people with Marxist-Communist ideology and anti-United States sentiment;Whereas the objective of the Castro regime’s literacy and education policies was to promote loyalty and reverence for Fidel Castro above all else;Whereas Fidel Castro and the Communist Party of Cuba blocked access to independent sources of information and imposed outright censorship of books, libraries, and educational sources;Whereas Cubans who resisted Communist indoctrination by Fidel Castro and his regime risked human rights abuses including violence, imprisonment, and execution;Whereas most Cubans indoctrinated by the regime’s education system were forced to work for the state;Whereas the revolution led by Fidel Castro in Cuba in 1959 started 60 years of an ongoing dictatorship, systemic human rights abuses, and a lack of basic freedoms of press, religion, assembly, and association that continue to this day under the Communist oppression of Raul Castro and his puppet, Miguel Diaz-Canel;Whereas by the early 1960’s Fidel Castro held as many as 60,000 political prisoners;Whereas killings ordered by Fidel Castro are estimated to be as high as 17,000;Whereas over 1,000,000 Cubans were forced to flee their homeland and risked their lives to escape the Castro dictatorship;Whereas prior to the Castro regime, from 1953 to 1958, according to professor emeritus at the University of Pittsburgh Carmelo Mesa-Lago, Cuba’s infant mortality rate was the lowest in the region;Whereas a State Department report, Zenith and Eclipse: A Comparative Look at Socio-Economic Conditions in Pre-Castro and Present Day Cuba, indicated that in 1957 Cuba had an infant mortality rate of 32 per 1,000 births, the lowest in Latin America and the 13th lowest in the world;Whereas prior to Castro’s Communists seizing power, Cuba led virtually all countries in Latin America in the category of life expectancy in 1959;Whereas prior to the Castro regime, in 1957, Cuba had lower infant mortality than France, Belgium, West Germany, Israel, Japan, Austria, Italy, Spain, and Portugal;Whereas the Cuban dictatorship today under Raul Castro and his puppet, Miguel Diaz-Canel, continues to stifle dissent through violence and harassment and violate the basic human rights of the Cuban people;Whereas the Communist regime in Cuba continues to export its Communist, anti-American, and authoritarian ideology throughout the Western Hemisphere and bolsters authoritarian regimes in Venezuela and Nicaragua; andWhereas Communism has claimed at least 100,000,000 victims, and has led to financial ruin and brutal oppression in Asia, Europe, and the Western Hemisphere: Now, therefore, be itThat the House of Representatives—(1)condemns the comments of Senator and Democratic Socialist Presidential candidate, Bernie Sanders (I–VT), disregarding the history of systemic human rights abuses, forced indoctrination, and authoritarian actions of the literacy and education policies of the Communist Castro dictatorship in Cuba; (2)condemns the use of firing squads, imprisonment, torture, and acts of repudiation to suppress dissent in totalitarian Cuba, as well as the forced Communist indoctrination policies carried out by the Castro dictatorship in Cuba; (3)rejects the false claims that healthcare, literacy, and education have improved under the Castro regime; (4)calls for democratic government, liberation of all political prisoners, freedom of belief and expression, and the respect of all basic human rights for the Cuban people; and (5)stands in solidarity with the Cuban people in their struggle to achieve essential freedoms and liberties.